Citation Nr: 1823578	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-31 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K Ciardiello, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Navy from November 1966 to January 1971.  

This matter comes before the of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran's tinnitus had its onset in service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a).

"Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces; or, if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303(a); see Flynn v. Brown, 6 Vet. App. 500, 503 (1994) (noting that, in the context of service-connected disability compensation, "the element of cause and effect has been totally by-passed in favor of a simple temporal relationship between the incurrence of the disability and the period of active duty").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

Turning to the evidence of record, the Veteran has a current diagnosis of tinnitus.  See December 2012 VA Examination at 9.  Additionally, he has competently and credibly testified that he was exposed to acoustic trauma in the form of gun fire during service.  As the first two elements of service connection have been met, the crux of this issue turns on establishing a nexus between the Veteran's current tinnitus, and his in-service acoustic noise trauma. 

The Board finds that the evidence, including the Veteran's competent and credible testimony, shows that his tinnitus initially began during service when he was exposed to gun fire, and has been recurrent since.  See February 2013 Notice of Disagreement.  As such service connection is warranted.  See 38 C.F.R. § 3.303(a).

While the Board notes that there is a negative nexus option of record contained in the December 2012 VA examination, this opinion is inadequate, as it relies solely on the absence of treatment records to base its conclusion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner relied on lack of evidence in service treatment records to provide negative opinion).  As there is no adequate opinion to the contrary, the Board finds that the Veteran's tinnitus was caused by his active service.  


ORDER

Service connection for tinnitus is granted. 



____________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


